Title: From George Washington to Colonel Daniel Brodhead, 21 November 1779
From: Washington, George
To: Brodhead, Daniel


        
          Dr Sir
          Head Quarters West-point 21st Novr 1779
        
        I have been favored with your letters of the 9th and 26th of October with their inclosures.
        You will find by my letter of the 10th (a copy of which I transmit) that you are at full liberty to act against the hostile Indians in such incursions as your circumstances will admit. I make no doubt of your particular attention to the several objects regarding Detroit; and that you will spare no pains to collect such information, as may enable us to judge precisely of its state and force, that we may know how to regulate our measures.
        With respect to Heath’s and Oharas companies, I find they were raised by the State of Virginia for the particular purpose of garrisoning some of the frontier posts. They were to be inlisted for the war, and to be entitled to continental commissions; but whether this deprived the State of interfering with their subsequent arrangements I will not undertake to say—If the incorporation proposed by the Lieutt Governor will be for the good of the service I think it had better be adopted. And I dare say the State will have no objection to the companys being annexed to one of its own regiments, while it remains on the frontiers.
        
        I herewith return you the proceedings of the Court martial on Adjutant Gordon. The sentence of the Court on the second charge is founded on a right which the States exercise of filling up vacancies in their regiments.
        The steps you have taken to obviate any impressions which the trespass on the Indian lands may produce in their minds are judicious, and I hope will answer a good purpose. While we blame these people for cruelties we should avoid giving them cause of complaint.
        I wish to oblige you with leave of absence from your command, but as our eyes are turned towards Detroit and in procuring information, you will see the necessity of waiting a more favorable opportunity. I am Dr Sir Your most hble servt
        
          Go: Washington
        
      